Citation Nr: 0600042	
Decision Date: 01/03/06    Archive Date: 01/19/06

DOCKET NO.  04-02 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, in which the RO denied the benefits sought on 
appeal.  The veteran, who had active service from March 1968 
to January 1971, appealed that decision to BVA and the RO 
referred the case to the Board for appellate review.  In 
February 2005, the Board remanded the veteran's appeal for 
further development.  After completion of the development, 
the RO continued to deny service connection for the veteran's 
claims.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A preliminary review of the record with regard to the 
veteran's claims of entitlement to service connection for 
hearing loss and tinnitus discloses a need for further 
development prior to final appellate review.  

The veteran underwent three audiological examinations in 
service at three different locations: a January 1968 
induction examination in Boise, Idaho; a January 1970 flight 
physical examination in San Francisco, California; and a 
December 1970 separation examination in Tacoma, Washington.  
Of these examinations, the January 1970 audiological 
examination reflected the letters "ASA" in the upper left 
hand corner of the chart.    

Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
(ASA).  Since November 1, 1967, those standards have been set 
by the International Standards Organization - American 
National Standards Institute (ISO-ANSI).  In order to 
facilitate data comparison for VA purposes, ASA standards 
noted in service medical records dated prior to November 1, 
1967 must be converted to ISO-ANSI standards.  Audiometric 
charts in records dated after November 1, 1967 are presumed 
to be in ISO-ANSI units unless otherwise specified.  

In this case, the veteran was afforded a VA examination in 
July 2003 in connection with his claims for service 
connection.  The examiner commented that it was less likely 
than not that the veteran's hearing loss and tinnitus were 
caused by excessive noise during his military service.  

In February 2005, the Board remanded the veteran's claim for 
a clarifying VA opinion for the purpose of determining the 
nature and etiology of the veteran's hearing loss and 
tinnitus.  In the remand, the Board specifically noted that 
the July 2003 VA examiner did not discuss the veteran's 
January 1970 audiological examination.  The Board noted that 
conversion of these audiometric results from ASA to ISO-ANSI 
standards indicated that the veteran experienced hearing loss 
in both ears while in service.  The Board also observed that 
there appeared to be a substantial difference between the 
decibel losses at certain specified levels as demonstrated on 
audiometric testing in January 1970 from that shown on the 
veteran's July 2003 VA examination.  The Board requested that 
the remand examiner comment on the significance of such 
differences, as well as the significance of the results of 
the veteran's January 1970 audiological examination.

In a May 2005 VA opinion, a clinical audiologist reviewed the 
veteran's claims file and the audiometric results from the 
1970 flight physical examination.  She reported that the 
veteran's hearing threshold levels showed normal hearing for 
VA purposes.  She also stated that "the ASA notation on the 
[service examination] has to do with equipment used to 
calibrate the audiometer and not hearing threshold levels.  
There is no conversion necessary to ISO.  Type 1 calibration 
equipment is International Standards compliant and measures 
more precise parameters of sound.  This standard was not 
available in 1970, but it does not impact this or any other 
claim.  All hearing thresholds obtained with audiometers have 
been and continue to be recorded in dB HTL."  Subsequent to 
the VA opinion, the RO denied service connection for hearing 
loss and tinnitus.  

The Board understands the May 2005 examiner's statement that 
the ASA notation on the January 1970 audiometric chart refers 
to calibration equipment and that hearing thresholds obtained 
with audiometers have been and continue to be recorded in dB 
HTL.  However, the Board remains uncertain as to why 
conversion to the ISO-ANSI standard is not necessary in this 
case, particularly in light of what appears to be the 
examiner's comment that "this standard" was not available 
in 1970, and "does not impact this or any other claim."  
The Board is of the opinion that the May 2005 medical opinion 
should be clarified as to whether the results of the 
veteran's January 1970 audiological examination reflect ASA 
or ISO-ANSI standards.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is desirable.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the VA will notify the veteran 
if further action on his part is required.  Accordingly, the 
case is REMANDED for the following actions:

The RO should refer the veteran's claims 
file back to the May 2005 examiner, if 
available, or to another appropriately 
qualified examiner to obtain 
clarification as to the audiometric 
results from the veteran's January 1970 
flight physical and whether those results 
are recorded in American Standards 
Association (ASA) standards or 
International Standards Organization - 
American National Standards Institute 
(ISO-ANSI) standards.  The examiner 
should note that VA audiometric readings 
prior to June 30, 1966, and service 
department audiometric readings prior to 
October 31, 1967, must be converted from 
American Standards Association (ASA) 
units to International Standard 
Organization (ISO)-American National 
Standards Institute (ANSI).  The examiner 
should explain why the January 1970 
audiological findings should not be 
converted to ISO standards in light of 
the ASA notation on the examination 
report.  

If the examiner determines that the 
results are reflected in ASA standards, 
those numeric results must be converted 
to ISO-ANSI  standards for data 
comparison with the January 1968 and 
December 1970 service audiological 
examinations, which are presumed to be in 
ISO-ANSI standards.  If conversion is 
necessary, the examiner is requested to 
review all pertinent records associated 
with the claims file and provide an 
opinion (or revised opinion) as to 
whether the veteran's right ear hearing 
loss and tinnitus are causally related to 
his symptomatology in service or are 
otherwise related to his military 
service.  The examiner should also 
indicate whether the veteran's left ear 
hearing loss worsened during service, and 
if so, whether the increase in severity 
represented the natural progression of 
the disability rather than permanent 
aggravation in service.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

